PER CURIAM.
James Leroy Green appeals the denial of his motion for postconviction relief. We reverse.
Green pleaded guilty to burglary of a conveyance and petit theft. On November 13, 1990, Green was sentenced as a habitual felony offender to three years of probation on count one, and to time served on count two. Green later pleaded guilty to violating his probation and was sentenced to ten years as a habitual felony offender.
Of the several grounds raised in Green’s motion, only one merits discussion. Green alleges that his habitual offender sentence is improper. The trial court, although denying the motion, did not attach any records or documents refuting this allegation. Accordingly, we reverse and remand. The trial court may again deny the motion by attaching copies of the files and records in this case *198that demonstrate Green is not entitled to relief.
Reversed and remanded.
DANAHY, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.